

115 SRES 732 IS: Expressing the sense of the Senate that the United States should recognize Israel’s sovereignty over the Golan Heights.
U.S. Senate
2018-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 732IN THE SENATE OF THE UNITED STATESDecember 17, 2018Mr. Cruz (for himself and Mr. Cotton) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the United States should recognize Israel’s sovereignty
			 over the Golan Heights.
	
 Whereas, until 1967, Syria controlled the Golan Heights and used the topographical advantage it provided to attack Israeli troops and civilians;
 Whereas, in June 1967, Syria intensified its attacks against Israel from the Golan Heights, and Israel captured the Golan Heights in a defensive war;
 Whereas, in October 1973, the Golan Heights provided Israel with critical strategic depth to repel a surprise attack by Syrian forces;
 Whereas, on September 1, 1975, President Gerald Ford provided a diplomatic assurance to Israel that the U.S. will support the position that an overall settlement with Syria in the framework of a peace agreement must assure Israel’s security from attack from the Golan Heights and that the U.S. has not developed a final position on the borders. Should it do so it will give great weight to Israel's position that any peace agreement with Syria must be predicated on Israel remaining on the Golan Heights;
 Whereas, in October 1991, Secretary of State James Baker provided a diplomatic assurance to Israel that the United States continues to stand behind the assurance given by President Ford to Prime Minister Rabin on September 1, 1975;
 Whereas, in 1981, Israel applied its law, jurisdiction, and administration over the Golan Heights and has controlled the Golan Heights for 51 years; Whereas, since 2011, Syrian dictator Bashar al-Assad has killed hundreds of thousands of Syrian civilians, including with weapons of mass destruction, and has pursued an ethnic cleansing campaign against Syrian Sunnis;
 Whereas Iran has used the war in Syria to establish a military presence in the Levant, including thousands of Iranian troops and proxies, and now seeks to create territorial corridors that solidify its control, expand its activities, establish a permanent military presence, and provide arms to its terrorist proxies;
 Whereas Iran is the world’s leading state sponsor of terrorism and the leaders of Iran regularly threaten to wipe out Israel;
 Whereas Iran and its proxies have repeatedly attacked Israel from inside Syria, including in February 2018 when Iranian forces infiltrated Israel with a drone and in May 2018 when Iranian forces shelled the Golan Heights;
 Whereas, in December 2014, Congress unanimously resolved that the United States supported the sovereign right of the Government of Israel to defend its territory and its citizens from attacks against Israel by Hamas, a terrorist group supported by Iran; and
 Whereas Israel’s control over the Golan Heights provides a defensible border, deters attacks from hostile forces, facilitates intelligence gathering, and allows Israel to detect threats to its national security: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)the United States supports the sovereign right of the Government of Israel to defend its territory and its citizens from attacks against Israel, including by Iran or its proxies;
 (2)Israel’s sovereignty over the Golan Heights is critical to Israel’s national security; (3)Israel’s security from attack from Syria and Lebanon cannot be assured without Israeli sovereignty over the Golan Heights;
 (4)it is in the United States national security interest to ensure Israel’s security; (5)it is in the United States national security interest to ensure that the Assad regime faces diplomatic and geopolitical consequences for the killing of civilians, the ethnic cleansing of Syrian Sunnis, and the use of weapons of mass destruction, including by ensuring that Israel retains control of the Golan Heights; and
 (6)the United States should recognize Israel’s sovereignty over the Golan Heights.